DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 05/23/22 has been acknowledged and entered. By this amendment claims 1-8 and 15-20 are cancelled; claims 9-14 and 21-34 are pending in the application.

Reasons for Allowance

Claims 9-14 and 21-34 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 9, 21 and 29. Specifically, the combination of a method comprising: forming one or more second redistribution layers over the one or more first redistribution layers, wherein each of the one or more second redistribution layers comprises a second dielectric layer and a second metallization layer; after forming the first redistribution structure and the second redistribution structure, electrically connecting a core substrate to an upper layer of the one or more second redistribution layers of the first redistribution structure, wherein the core substrate comprises conductive and insulating materials; after electrically connecting the core substrate to the upper layer of the one or more second redistribution layers of the first redistribution structure, electrically connecting an upper layer of the one or more second redistribution layers of the second redistribution structure to the core substrate, wherein the core substrate is interposed between the first redistribution structure and the second redistribution structure; de-bonding the second carrier substrate from the second redistribution structure; de-bonding the first carrier substrate from the first redistribution structure; and electrically connecting a semiconductor device to the first redistribution structure opposite the core substrate.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814